This is an action to recover damages for the death of plaintiff's intestate, which she alleges was caused by the negligence of the defendant. In its answer the defendant denies the allegations of negligence in the complaint, and in further defense of plaintiff's recovery pleads the contributory negligence of her intestate.
At the close of all the evidence, on motion of the defendant, the action was dismissed by judgment as of nonsuit. Plaintiff appealed to the Supreme Court.
Conceding without deciding that the death of plaintiff's intestate was caused by the negligence of the defendant, as alleged in the complaint, we are of opinion that all the evidence shows that plaintiff's intestate by his failure to exercise due care for his own safety, under the circumstances confronting him at the time he was injured, contributed to the injuries which resulted in his death.
For this reason there is no error in the judgment dismissing the action.
On the authority of Rimmer v. R. R., ante, 198, and cases therein cited, the judgment is
Affirmed. *Page 843